 Case: 2:20-cv-05612-JLG-KAJ Doc #: 5 Filed: 12/14/20 Page: 1 of 2 PAGEID #: 13



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Angela Abram,

           Plaintiff,

     v.                                     Case No. 2:20-cv-5612

Commissioner of
Social Security,

           Defendant.

                                    ORDER
     This matter is before the court for consideration of the
November 23, 2020, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C. §636(b).     See Doc. 4.     On October 29, 2020, the magistrate
judge issued an order directing plaintiff to file a revised and
properly supported motion for leave to proceed in forma pauperis by
November 12, 2020.      When plaintiff failed to do so, the magistrate
judge issued the above report and recommendation recommending that
plaintiff’s motion for leave to proceed in forma pauperis be denied
without prejudice.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would result in a waiver of the right
to have the district judge review the report and recommendation de
novo and would operate as a waiver of the right to appeal the
decision    of   the    district     court    adopting     the    report     and
recommendation.        Doc. 4, p. 2.         The time period for filing
objections to the report and recommendation has expired, and no
party has objected to the report and recommendation.
 Case: 2:20-cv-05612-JLG-KAJ Doc #: 5 Filed: 12/14/20 Page: 2 of 2 PAGEID #: 14



     The court agrees with the recommendation of the magistrate
judge   and   adopts   the   report    and    recommendation      (Doc.   4).
Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1)
is denied without prejudice.           Plaintiff is ordered to pay the
current filing fee of $402.00 within thirty days of the date of
this order.    Failure to do so will result in the dismissal of this
action for want of prosecution.


Date: December 14, 2020                  s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
